



EXHIBIT 10.2
AMENDMENT NO. 4 TO MASTER FRAMEWORK AGREEMENT
This AMENDMENT NO. 4 TO MASTER FRAMEWORK AGREEMENT (this “Amendment”), is made
and entered into as of August 21, 2020, by and among:
Coöperatieve Rabobank, U.A., New York Branch, a Dutch coöperatieve acting
through its New York Branch (“Rabobank”) and Sumitomo Mitsui Banking
Corporation, New York Branch, a Japanese corporation (“SMBC”), as purchasers
(each, a “Buyer” and, collectively, the “Buyers”);
Rabobank, as Buyers’ agent (in such capacity, “Agent”);
The Scotts Company LLC, an Ohio limited liability company, as seller (“Seller”);
and
solely for purposes of Section 5.5 hereof, The Scotts Miracle-Gro Company, an
Ohio corporation, as guarantor (“Guarantor”),
and amends that certain Master Framework Agreement, dated as of April 7, 2017,
by and among the Buyers, Agent and Seller (as amended by that certain Amendment
No. 1 to Master Framework Agreement, dated as of August 25, 2017, by that
certain Amendment No. 2 to Master Framework Agreement, dated as of August 24,
2018, by that certain Amendment No. 3 to Master Framework Agreement, dated as of
August 23, 2019, and as further amended, supplemented or otherwise modified
through the date hereof, the “Framework Agreement”, and as amended hereby, the
“Amended Framework Agreement”). Each of Agent, the Buyers and Seller may also be
referred to herein individually as a “Party”, and collectively as the “Parties”.
RECITALS
WHEREAS, the Parties entered into the Framework Agreement and certain other
Transaction Agreements for the purpose of providing Seller with a facility under
which Buyers and Seller would enter into certain sale and repurchase agreements
with respect to Eligible Receivables owned by Seller;
WHEREAS, Guarantor entered into the Guaranty in favor of Agent and the Buyers
pursuant to which Guarantor guaranteed the payment and performance of all
obligations, liabilities and indebtedness owed by Seller under the Transaction
Agreements; and
WHEREAS, the Parties now wish to extend the Facility Term and amend certain
other provisions of the Framework Agreement.
AGREEMENT
NOW, THEREFORE, in consideration of the mutual covenants, agreements and
conditions set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties and,
solely for purposes of Section 5.5 hereof, Guarantor agree as follows:
1. Interpretation.
1.1 Definitions. All capitalized terms used but not defined in this Amendment
shall have the meanings set forth in the Framework Agreement (including Schedule
1 thereto).
         

--------------------------------------------------------------------------------



1.2 Construction. The rules of construction set forth in Section 1.2 of the
Framework Agreement shall apply to this Amendment.
2. Amendments.
The Framework Agreement (including the Schedules and Exhibits thereto) is hereby
amended, effective from and after the Effective Date (defined below), as
follows:
2.1 The definition of “Fee Letter” in Schedule 1 to the Framework Agreement is
hereby amended by deleting the reference to “August 23, 2019” appearing therein
and replacing it with “August 21, 2020”.
2.2 The definition of “Scheduled Facility Expiration Date” in Schedule 1 to the
Framework Agreement is hereby amended by deleting the reference to “August 21,
2020” appearing therein and replacing it with “August 20, 2021”.
2.3 The definition of “Seasonal Commitment Period” in Schedule 1 to the
Framework Agreement is hereby amended by deleting the reference to “February 28,
2020” appearing therein and replacing it with “February 26, 2021”.
2.4 The definition of “Seasonal Commitment Expiration Date” in Schedule 1 to the
Framework Agreement is hereby amended by deleting the reference to “June 19,
2020” appearing therein and replacing it with “June 18, 2021”.
2.5 The definition of “Side Letter” in Schedule 1 to the Framework Agreement is
hereby amended by deleting the reference to “August 23, 2019” appearing therein
and replacing it with “August 21, 2020”. 
3. Conditions to Effectiveness.
This Amendment shall be effective as of the date first above written (the
“Effective Date”) upon the Agent’s receipt of counterparts to this Amendment
executed by each of the other parties hereto.
4. Representations, Warranties and Undertakings.
4.1 Seller. In entering into this Amendment, Seller hereby makes or repeats (as
applicable) to Agent and each Buyer as of the Effective Date (or, to the extent
expressly relating to a specific prior date, as of such prior date) the
representations and warranties set forth in the Framework Agreement and each
other Transaction Agreement to which Seller is a party, and such representations
and warranties shall be deemed to include this Amendment. Seller further
represents that it has complied in all material respects with all covenants and
agreements applicable to it under the Framework Agreement and each of the other
Transaction Agreements to which it is a party.
5. Miscellaneous.
5.1 Counterparts. This Amendment may be executed by the Parties on any number of
separate counterparts, by facsimile or email, and all of those counterparts
taken together will be deemed to constitute one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signatures are physically attached to the
same document. A facsimile or portable document format (“.pdf”) signature page
will constitute an original for the purposes of this Section 5.1.
5.2 Replacement Fee Letter. The Parties acknowledge and agree that, in
connection with this Amendment and as a condition to the effectiveness hereof,
Seller, Agent and each Buyer are entering into a replacement Fee Letter
Agreement, dated as of the date hereof (the “Replacement Fee Letter”), which
shall constitute a Transaction Agreement under the Amended Framework Agreement
and shall in all respects replace and supersede the Fee Letter Agreement entered
into among the Parties on August 23, 2019 (the “Prior Fee Letter”).
        2

--------------------------------------------------------------------------------



The Parties further acknowledge and agree that, effective from and after the
date hereof, the Prior Fee Letter shall be terminated and have no further force
or effect, and as reflected in Section 2.1 of this Amendment, all references in
the Framework Agreement and the other Transaction Agreements to the Fee Letter
shall be deemed references to the Replacement Fee Letter.
5.3 Replacement Side Letter. The Parties acknowledge and agree that, in
connection with this Amendment and as a condition to the effectiveness hereof,
Seller and Agent are entering into a replacement Side Letter Agreement, dated as
of the date hereof (the “Replacement Side Letter”), which shall constitute a
Transaction Agreement under the Amended Framework Agreement and shall in all
respects replace and supersede the Side Letter Agreement entered into between
Seller and Agent on August 23, 2019 (the “Prior Side Letter”). The Parties
further acknowledge and agree that, effective from and after the date hereof,
the Prior Side Letter shall be terminated and have no further force or effect,
and as reflected in Section 2.5 of this Amendment, all references in the
Framework Agreement and the other Transaction Agreements to the Side Letter
shall be deemed references to the Replacement Side Letter.
5.4 Ratification. Except as amended hereby or as otherwise specified in Sections
5.2 and 5.3 hereof, each of the other Transaction Agreements remains in full
force and effect. The Parties hereby acknowledge and agree that, effective from
and after the Effective Date, all references to the Framework Agreement in any
other Transaction Agreement shall be deemed to be references to the Amended
Framework Agreement, and any amendment in this Amendment of a defined term in
the Framework Agreement shall apply to terms in any other Transaction Agreement
which are defined by reference to the Framework Agreement.
5.5 Guarantor Acknowledgment and Consent. Guarantor hereby acknowledges the
Parties’ entry into this Amendment and consents to the terms and conditions
hereof (including with respect to the Replacement Fee Letter and the Replacement
Side Letter), it being understood that such terms and conditions may affect the
extent of the Obligations (as defined in the Guaranty) for which Guarantor may
be liable under the Guaranty. Guarantor further confirms and agrees that the
Guaranty remains in full force and effect after giving effect to this Amendment
and, for the avoidance of doubt, acknowledges that any amendment herein to a
defined term in the Framework Agreement shall apply to terms in the Guaranty
which are defined by reference to the Framework Agreement.
5.6 GOVERNING LAW. This AMENDMENT shall be governed by and construed in
accordance with the laws of the State of New York without giving effect to the
conflicts of law provisions thereof other than sections 5-1401 and 5-1402 of the
New York General Obligations Law.
5.7 Expenses. All reasonable legal fees and expenses of Agent and each Buyer
incurred in connection with the preparation, negotiation, execution and delivery
of this Amendment and each related document entered into in connection herewith
shall be paid by the Seller promptly on demand.
5.8 Transaction Agreement. This Amendment shall be a Transaction Agreement, as
set forth in Section 2.1 of the Framework Agreement, for all purposes.



[SIGNATURE PAGES FOLLOW]
        3


--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date
first written above.
Buyer and Agent:


Coöperatieve Rabobank, U.A., New York Branch






By:




/s/ THOMAS MCNAMARA
Name:Thomas McNamaraTitle:Executive Director




By:




/s/ JINYANG WANG
Name:Jinyang WangTitle:Vice President





[SIGNATURE PAGES CONTINUE ON FOLLOWING PAGE]


        4

--------------------------------------------------------------------------------



Buyer:


Sumitomo Mitsui Banking Corporation,
New York Branch




By:




/s/ NORIHITO OBATA
Name:Norihito ObataTitle:Managing Director
Global Trade Finance Dept.











[SIGNATURE PAGES CONTINUE ON FOLLOWING PAGE]




        5

--------------------------------------------------------------------------------



Seller:


The Scotts Company LLC






By:




/s/ KELLY BERRY
Name:Kelly S. BerryTitle:Vice President and Treasurer







[SIGNATURE PAGES CONTINUE ON FOLLOWING PAGE]


        6


--------------------------------------------------------------------------------



Solely for purposes of Section 5.5 hereof:


Guarantor:


The Scotts Miracle-Gro Company






By:




/s/ KELLY BERRY
Name:Kelly S. BerryTitle:Vice President and Corporate Treasurer





        7